In these habeas corpus proceedings, the relator Albert Scallan claims that he is being held under an illegal conviction and sentence. At the time these proceedings were filed in this Court, the relator applied for the writs of certiorari, prohibition and mandamus which were granted and a rule nisi issued. Upon hearing of the rule, this Court affirmed the conviction and sentence. *Page 1042 
State of Louisiana v. Albert Scallan, La. Sup., 10 So. 2d 885.
Since the conviction and sentence involved in these proceedings have been upheld by this Court, this question is now a moot one.
For the reasons assigned, these proceedings are dismissed at the relator's cost.